



EXHIBIT 10.5




PERFORMANCE VESTING RESTRICTED STOCK UNIT AGREEMENT
UNDER THE INSULET CORPORATION
THIRD AMENDED AND RESTATED 2007 STOCK OPTION AND INCENTIVE PLAN


Name of Grantee:             
No. of Restricted Stock Units Granted:
Grant Date:                 
Pursuant to the Insulet Corporation Third Amended and Restated 2007 Stock Option
and Incentive Plan as amended through the date hereof (the “Plan”), Insulet
Corporation (the “Company”) hereby grants an award under Section 8 of the Plan
of the number of Restricted Stock Units listed above (an “Award”) to the Grantee
named above. Each Restricted Stock Unit shall relate to one share of Common
Stock, par value $0.001 per share (the “Stock”) of the Company, subject to the
restrictions and conditions set forth herein and in the Plan. The Award, and the
Restricted Stock Units included therein, are governed by this Performance
Vesting Restricted Stock Unit Agreement (this “Agreement”) and the Plan, as
further described in Section 6 below.
1.Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award. Any consideration due to
the Company on the issuance of the Award has been deemed to be satisfied by past
services rendered by the Grantee to the Company.


2.Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Section 3 or Section 4 of this
Agreement and (ii) shares of Stock have been issued to the Grantee in accordance
with the terms of the Plan and this Agreement.


3.Vesting of Restricted Stock Units. The entire Award shall be earned by the
Grantee and shall vest on the date the Administrator makes a determination that
all [Number of Metrics] ([___]) of the performance metrics set forth below have
been achieved (the “Determination Date”), provided that the Grantee continues to
have a Service Relationship with the Company or a Subsidiary on such date. For
purposes hereof, “Service Relationship” means any relationship as a full-time
employee, part-time employee or director of the Company or any Subsidiary or any
successor entity (e.g., a Service Relationship shall be deemed to continue
without interruption in the event an individual’s status changes from full-time
employee to part-time employee or Non-Employee Director). The determination of
whether each performance metric has been achieved shall be made by the
Administrator, in its sole discretion, with reference to such written and/or
oral reports as the Administrator may request and receive from the Company’s
management, employees and/or contractors regarding the matters addressed by the
performance criteria. The Administrator shall make such determination prior to
(if applicable) or promptly after December 31, [____], but in no event later
than February 15, [____], provided that, at any time prior to such date, the
Administrator may at any time make a determination that it is no longer possible
for one or more of the performance metrics set forth below to be achieved.
Performance Metric 1
[Description of Performance Metric 1]
Performance Metric 2
[Description of Performance Metric 2]
Performance Metric 3
[Description of Performance Metric 3]






--------------------------------------------------------------------------------





EXHIBIT 10.5




For the avoidance of doubt, (a) in no event will the total number of Restricted
Stock Units earned by the Grantee or vesting hereunder exceed 100% of the Award
(regardless of whether each of the [Number of Metrics] ([___]) performance
metrics set forth above have been achieved), and (b) in the event the
Administrator makes a determination, on the Determination Date, that one or more
of the performance metrics have not been achieved (or in the event that the
Administrator at any time makes a determination that it is no longer possible
for one or more of the performance metrics to be achieved), no portion of this
Award shall be earned by the Grantee or vest and the entire Award shall
automatically and without notice terminate, be forfeited and become null and
void, and neither the Grantee nor any of his or her successors, heirs, assigns
or personal representatives will thereafter have any further rights or interests
in such forfeited Restricted Stock Units.
4.Termination of Service Relationship. If the Grantee’s Service Relationship
with the Company or a Subsidiary is terminated prior to the vesting or
termination of this Award, the following shall occur:


(a)Termination Due to Death or Disability. If the Grantee’s Service Relationship
terminates by reason of the Grantee’s death or disability (as determined by the
Administrator) prior to December 31, [____], the entire Award shall be deemed
earned by the Grantee and shall become fully vested on the date of such
termination. If the Grantee’s Service Relationship terminates by reason of the
Grantee’s death or disability (as determined by the Administrator) on or after
December 31, [____], a determination shall be made as provided in Section 3 as
to whether the Grantee has earned the Award, and the entire Award, if so earned,
shall become fully vested and nonforfeitable on the Determination Date.


(b)Termination for any Reason Other Than Death or Disability. If the Grantee’s
Service Relationship with the Company and its Subsidiaries terminates for any
reason other than the Grantee’s death or disability, the entire Award shall
automatically and without notice terminate, be forfeited and be and become null
and void, and neither the Grantee nor any of his or her successors, heirs,
assigns or personal representatives will thereafter have any further rights or
interests in such forfeited Restricted Stock Units.


(c)Termination in Connection with a Sale Event. Notwithstanding Section 4(b)
above, if the Grantee’s Service Relationship with the Company or its
Subsidiaries is terminated by the Company without Cause or by the Grantee for
Good Reason, in either case within 24 months after a Sale Event (such event, a
“Qualifying Termination”), the Award shall vest as follows: (i) if the
Qualifying Termination occurs prior to December 31, [____], the entire Award
shall be deemed earned by the Grantee and shall become fully vested and
nonforfeitable as of the date of the Qualifying Termination and (ii) if the
Qualifying Termination occurs on or after December 31, [____], a determination
shall be made as provided in Section 3 as to whether the Grantee has earned the
Award, and the entire Award, if so earned, shall become fully vested and
nonforfeitable on the Determination Date.


For purposes of this Agreement, “Cause” shall mean the occurrence of any one or
more of the following events: (i) conduct by the Grantee constituting a material
act of willful misconduct in connection with the performance of Grantee’s duties
to the Company or any of its Subsidiaries, including, without limitation,
misappropriation of funds or property of the Company or any of its Subsidiaries
or affiliates other than the occasional, customary and de minimis use of Company
property for personal purposes; or (ii) the commission by the Grantee of any
felony or a misdemeanor involving moral turpitude, deceit, dishonesty or fraud,
or any conduct by the Grantee that would reasonably be expected to result in
material injury to the Company or any of its Subsidiaries and affiliates if the
Grantee were retained in the Grantee’s position; or (iii) willful and deliberate
material non-performance by the Grantee





--------------------------------------------------------------------------------





EXHIBIT 10.5




of the Grantee’s duties to the Company (other than by reason of the Grantee’s
physical or mental illness, incapacity or disability) which has continued for
more than 30 days following written notice of such non-performance from the
Company; or (iv) a breach by the Grantee of any of the provisions contained in
any agreements between the Grantee and the Company relating to noncompetition,
nonsolicitation, nondisclosure and/or assignment of inventions; or (v) a
material violation by the Grantee of the Company’s employment policies which has
continued following written notice of such violation from the Company; or (vi)
willful failure by the Grantee to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company to cooperate, or the willful destruction
by the Grantee of, or the willful failure by the Grantee to preserve, documents
or other materials known by the Grantee to be relevant to such investigation, or
the willful inducement of others by the Grantee to fail to cooperate or to
produce documents or other materials in connection with such investigation. For
purposes of clauses (i), (iii) and (vi) of the foregoing sentence, no act, or
failure to act, on the Grantee’s part shall be deemed “willful” unless done, or
omitted to be done, by the Grantee without reasonable belief that the Grantee’s
act or failure to act, was in the best interest of the Company and its
Subsidiaries and affiliates.


For purposes of this Agreement, “Good Reason” shall mean that the Grantee has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following circumstances: (i) a material diminution in
the Grantee’s responsibilities, authority or duties; or (ii) a material
reduction in the Grantee’s then current base salary except for across-the-board
salary reductions similarly affecting all or substantially all similarly
situated employees; or (iii) the relocation of the Company offices at which the
Grantee is principally employed to a location more than 30 miles from such
offices. For purposes of clause (i) of the foregoing sentence, a change in a
reporting relationship, or a change in a title will not, by itself, be
sufficient to constitute a material diminution of responsibilities, authority or
duty. For purposes of this Agreement, “Good Reason Process” shall mean: (A) the
Grantee reasonably determines in good faith that a circumstance described in
clause (i), (ii) or (iii) of the definition of “Good Reason” has occurred; (B)
the Grantee notifies the Company in writing of the occurrence of such
circumstance within 30 days of the occurrence of such circumstance; (C) the
Grantee cooperates in good faith with the Company’s efforts, for a period not
less than 30 days following such notice (the “Cure Period”), to remedy such
circumstance; (D) notwithstanding such efforts, such circumstance continues to
exist following the Cure Period; and (E) the Grantee terminates his Service
Relationship within 30 days after the end of the Cure Period. If, during the
Cure Period, the Company cures the circumstance that gives rise to the Good
Reason Process, Good Reason shall be deemed not to have occurred.
5.Issuance of Shares of Stock. As soon as practicable following the earlier of
the Determination Date or the date the Restricted Stock Units become vested in
accordance with Section 4(a) or 4(c) (but in no event later than two and one
half months after the end of the year in which the earliest of such dates
occurs), the Company shall issue to the Grantee the number of shares of Stock
equal to the aggregate number of Restricted Stock Units earned by the Grantee
that have vested pursuant to Section 3 of this Agreement on such date and the
Grantee shall thereafter have all the rights of a stockholder of the Company
with respect to such shares, including voting and dividend rights, and such
shares of Stock shall not be restricted by the provisions hereof.


6.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.







--------------------------------------------------------------------------------





EXHIBIT 10.5




7.Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any federal, state and local taxes required by law to be withheld on
account of such taxable event. The Company shall have the authority to cause the
required minimum tax withholding obligation to be satisfied, in whole or in
part, by withholding from shares of Stock to be issued to the Grantee a number
of shares of Stock with an aggregate Fair Market Value that would satisfy the
withholding amount due.


8.Section 409A of the Code. This Agreement shall be interpreted in such a manner
that all provisions relating to the settlement of the Award are exempt from the
requirements of Section 409A of the Code as “short-term deferrals” as described
in section 409A of the Code.


9.No Obligation to Continue Service Relationship. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee’s Service Relationship and neither the Plan nor this
Agreement shall interfere in any way with the right of the Company or any
Subsidiary to terminate the Service Relationship of the Grantee at any time.


10.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.


11.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”). By entering into this Agreement, the Grantee (i) authorizes the
Company to collect, process, register and transfer to the Relevant Companies all
Relevant Information; (ii) waives any privacy rights the Grantee may have with
respect to the Relevant Information; (iii) authorizes the Relevant Companies to
store and transmit such information in electronic form; and (iv) authorizes the
transfer of the Relevant Information to any jurisdiction which the Relevant
Companies consider appropriate. The Grantee shall have access to, and the right
to change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.


12.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.


13.Clawback. The Grantee agrees and acknowledges that the entire Award, whether
or not vested or exercised, is subject to the terms and provisions of the
Company’s Policy for Recoupment of Incentive Compensation, to the extent
applicable.
                            
                            

















--------------------------------------------------------------------------------





EXHIBIT 10.5




INSULET CORPORATION


By:    Patrick J. Sullivan
Title:     Chief Executive Officer




______________________________
Grantee Name
Grantee Acceptance Date





